DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/508,149 and 15/976937, both fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, neither application discusses detecting the presence of SARS-CoV-2 virus or any antibody specific to its detection.  As a result, the earliest priority date for this application is 4/26/2021 the filing date of the instant application.

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim dependency is incorrect as claim 18 is canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608) in view of Esquivel-Upshaw et al. (US 2021/0003528), and further in view of Alt et al. (US 2022/0040424).
Regarding claim 1, Blackburn teaches:
1. A microfluidic device capable of detecting the presence of various binding ligands, see ¶ 0180 for example), comprising: 
a plurality of microfluidic fluid channels (see Figs. 10 & 10a for example) in fluid communication with an electrode pair channel (e.g., channel formed by a pair of electrodes 356 and 358 in Fig. 10 & ¶ 0370; see also i.e., “electroosmotic pumping system is provided as a pair of electrodes disposed in a microfluidic channel” ¶ 0335), the microfluidic fluid channels constructed from soft, flexible material (the claim is sufficiently broad to have read on plastic and PDMS, ¶ 0121) suitable for directly inserting into and sampling from an orifice, the microfluidic fluid channels configured for receiving a fluid (i.e., orifice of the inlet port 350 in Fig. 10, 10a & ¶ 0370; see also i.e., “the devices of the invention include at least one microchannel or flow channel (sometimes referred to herein as "vias") that allows the flow of sample from the sample inlet port” ¶ 0163), said electrode pair channel having at least one electrode pair within, the at least electrode pair having a first electrode pair member and a second electrode pair member (e.g., channel formed by a pair of electrodes 356 and 358 in Fig. 10 & ¶ 0370; see also i.e., “electroosmotic pumping system is provided as a pair of electrodes disposed in a microfluidic channel” ¶ 0335); and 
a plurality of antibodies configured to bind with coronavirus target antibodies (¶ 0112, 0180).  

Regarding claim 10, Blackburn teaches:
10. A system capable of detecting the presence of various binding ligands, see ¶ 0180 for example), comprising: 
a microfluidic device (see Figs. 10 & 10a for example) having an electrode pair channel having at least one electrode pair within, the electrode pair having a first electrode pair member and a second electrode pair member (e.g., channel formed by a pair of electrodes 356 and 358 in Fig. 10 & ¶ 0370; see also i.e., “electroosmotic pumping system is provided as a pair of electrodes disposed in a microfluidic channel” ¶ 0335), said microfluidic device having a plurality of soft, flexible, thin (the claim is sufficiently broad to have read on plastic and PDMS, ¶ 0121) microfluidic fluid channels (see Figs. 10 & 10a for example) configured for inserting into and sampling directly from an orifice in fluid communication with the electrode pair channel (i.e., orifice of the inlet port 350 in Fig. 10, 10a & ¶ 0370; see also i.e., “the devices of the invention include at least one microchannel or flow channel (sometimes referred to herein as "vias") that allows the flow of sample from the sample inlet port” ¶ 0163) and a plurality of antibodies configured to bind with a plurality of coronavirus target antibodies (¶ 0112, 0180); 
a longer channel device (e.g., pipet tip, tubing ¶ 0313) in fluid communication with the microfluidic device, having a pair of ends, the first end selectively connecting to the microfluidic device (see ¶ 0033, 0313 & Fig. 30 for example); and 
an aspirator (e.g., pipettor) connecting to a second end of the longer channel device (see ¶ 0033, 0313 for example).  

Regarding claims 1 & 10, although Blackburn teaches the device can be developed for binding to virtually any target analytes (throughout the reference, see ¶ 0180 for example) such as coronaviruses (¶ 0112), the reference does not explicitly teach a plurality of antibodies configured to bind with a plurality of SARS-CoV-2 virus antigens.
Esquivel-Upshaw et al. teach a sensor for rapid sensitive detection and quantification of SARS-CoV2 (Abstract & entire reference).  Importantly Esquivel-Upshaw et al. teach the use of anti-SARS-CoV-2 spike antibody (¶ 0033+).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the specific antibody of Esquivel-Upshaw et al. within the detection device of Blackburn as the antibody was taught to provide for rapid, sensitive detection and quantification of SARS-CoV-2 (Esquivel-Upshaw et al. entire reference, see ¶ 0063 for example).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Modified Blackburn does not explicitly teach a microfluidic fluid channel configured for inserting into and sampling directly from a nasal orifice and a nasopharyngeal orifice.
Alt et al. teach an apparatus for nasal cavity sampling, comprising a soft, flexible, thin microfluidic channel (¶ 0005) configured for inserting into and sampling directly from a nasal orifice (see Figs. 3A-3D, Abstract, ¶ 0004+) configured to detect SARS-CoV-2 (¶ 0003-0004+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified device of Blackburn with a flexible microchannel (¶ 0005) configured for inserting into sampling directly from a nasal cavity (see Figs. 3A-3D, Abstract, ¶ 0004+) for SARS-CoV-2 detection (¶ 0003-0004+), as taught by Alt et al.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 1 & 10, the limitation “… by positive dielectrophoresis in the presence of an electric field created by the at least one electrode pair” has been treated as an intended use limitation since structures providing an electric field and positive dielectrophoresis have not been positively claimed.
With regard to limitations in claims 1, 2, 4, 10-16 & 19 (e.g., “…by positive dielectrophoresis in the presence of an electric field created by the at least one electrode pair”, “the plurality of antibodies are trapped on the electrode pair when a spatially non-uniform electric field gradient is applied through positive dielectrophoresis”, “…bind to…”, “… adhesively connecting…”, “… for removing fluid for further analysis”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 12, 13 & 15, modified Blackburn teaches:
12. The system as described in claim 11, wherein the longer channel device further comprises a channel wall and at least one long channel inside the channel wall extending through the length of the longer channel device, the at least one long channel fluidly connecting to the electrode channel of the microfluidic device, the longer channel device connecting to the microfluidic device (see Fig. 30 for example).  
13. The system as described in claim 12, wherein the longer channel device further comprises a port in the channel wall perpendicular to the at least one channel (see Figs. 10 & 30 for example).  
15. The system as described in claim 14, wherein the aspirator provides manual pumping (see ¶ 0033, 0313 for example).  

Claims 3, 4, 7-9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608) in view of Esquivel-Upshaw et al. (US 2021/0003528), further in view of Alt et al. (US 2022/0040424), and further in view of Thuo et al. (US 2015/0132742).
Regarding claims 3 & 19, modified Blackburn does not explicitly teach the microfluidic device further comprising a chemically treated paper insert between a first member of the at least one electrode pair and a second member of the at least one electrode pair.
Thuo et al. teach paper-based microfluidic devices ¶ 0028 or devices made from functionalized paper ¶ 0058, 0059, 0083.  Thuo et al. also teach that their one or more assay regions may also include electrode assembly that can be used to detect or quantify one or more analytes in a liquid sample ¶ 0020, 0165, 0168, 0174, 0207.  Thuo et al. also teach various shapes and sizes of their channel structures, some are long and capable of being attached to syringe pumps that are capable of aspiration ¶ 0355.  The syringe pump of Thuo et al. is interpreted as being capable of manual pumping and aspirating.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of modified Blackburn to provide a chemically treated paper insert with electrode assembly to detect or quantify one or more analytes in a liquid sample (Thuo et al. ¶ 0020, 0165, 0168, 0174, 0207) as Thuo et al. encourages that these devices are typically small, portable, flexible and both easy and inexpensive to fabricate (Abstract).

Regarding claims 7-9, modified Blackburn teaches:
7. The microfluidic device as described in claim 3, wherein the plurality of microfluidic fluid channels form a T-shaped microfluidic device when fluidly connected to the electrode channel (see Figs. 5-10 for example).  
8. The microfluidic device as described in claim 3, wherein the plurality of microfluidic fluid channels form a fan-shaped microfluidic device when fluidly connected to the electrode channel (see Figs. 5-10 for example).  
9. The microfluidic device as described in claim 3, wherein the plurality of microfluidic fluid channels form a spoke-shaped microfluidic device in a first plane the microfluidic channels fluidly connected to the electrode channel, the electrode channel in a second plane orthogonal to the first plane (see Figs. 5-10 for example).  
With regard to limitations in claim 4 (e.g., “…wherein a portion of the plurality of antibodies bind to the chemically treated paper insert”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  



Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
35 U.S.C. §112(b) to claim 1 has been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798